DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 30 August 2021.  Applicant’s amendment on 30 August 2021 amended Claims 1, and 9.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that the 101 rejection has been withdrawn.  

Examiner’s Note

The claim recites the combination of additional elements of managing operations by allocating resources utilizing the RFID, mobile devices, and geofencing to sense and track employees along with resources. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

Applicant's arguments filed 28 August 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 11-12 that “due to the entirely different fields of endeavor of Goldbach and the other references, the examiner’s argument that the results of the combination are predictable is insufficient to show obviousness, since it does not explain why a person of ordinary skill in the art would think to add a crane, and drydock”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner point outs that the sited prior art McNamara, Bayne, Peterson, and Lucas are directed to the managing of resources in professional environments, and the Golbach reference is also viewed to manage resources in the professional environment of a drydock.  This is support by col. 3, lines (34-67) of Golbach which identifies that what is happening in the drydock is performing the best management practices to minimize the amount of certain resources including minimizing waste of material.  This is viewed as the managing of resources in a professional environment similar to the other prior art of record and is therefore viewed analogous art and as noted in the previous Office Action and is reasonably pertinent to the problem faced by the environment.  As the Golbach reference is viewed as analogous and reasonably pertinent based on the MPEP 2141.01(A) it is viewed as proper for use in an obviousness rejection under 35 U.S.C. 103.  Accordingly one of ordinary skill in the art would find it obvious to combine the references.  Therefore the rejection is maintained.

The remaining Applicant's arguments filed 28 August 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (U.S. Patent Publication 2015/0046363 A1) (hereafter McNamara) in view of Bayne (U.S. Patent 7,835,931 B2).

	Referring to Claim 1, McNamara teaches an auditable networked enterprise oversight system, comprising:

a server having a database (see; par. [0139], and par. [0201] of McNamara teaches a server attached to a database).

one or more workstations (see; par. [0344] – [0345] of McNamara teaches a workstation).

a system implemented by the server and the one or more workstations, the system comprising a plurality of modules (see; par. [0139] and par. [0344]-[0345] of McNamara teaches a server and workstation connected to, par. [0022] modules that determines supply chain management).

one or more peripheral devices, each peripheral device attached to a workstation of the one or more workstations and configured to interact with at least one module of the plurality of modules (see; par. [0112] of McNamara teaches a device, connected to par. [0344]-[0345] a workstation, par. [0056] that provides an interaction with users, using par. [0022] computer modules).


	While McNamara does not teach every specific product name “TRAC” (which is viewed to be what the claims are describing) in claim 1, claim 1 does teach a system that provides the claimed limitation, the Examiner notes that the name TRAC is viewed non-functional data and the claimed limitation does not care what the name of the system that performs the process.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 

McNamara does not explicitly disclose the following limitations, however,

Bayne teaches wherein the system is operable with an enterprise comprising (see; col. 2, lines (28-37) of Bayne teaches a system operable with an enterprise), and
Resources, comprising consumables, tools, and assets (see; col. 8, lines (14-26) and 13, lines (54-57) of Bayne teaches resources comprising consumable, assets, and col. 22, lines (11-26) tools or services to facilitate management, par. 31, lines (55-67) and providing al assigned operational resources), and
Plurality of operations wherein the system manages the plurality of operations (see; col. 9, lines (1-36) of Bayne teaches the management of multiple enterprise operational systems (i.e. plurality of operations)).
Wherein the system allocates resources to the operations in a manner that avoids conflict (see; col. 25, lines (23-34) of Bayne teaches the reallocating of resources in order to overcome conflict of resources if they arise).



McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics. However, McNamara fails to disclose wherein the system is operable with an enterprise comprising, resources, comprising consumables, tools, and assets, plurality of operations wherein the system manages the plurality of operations, and wherein the system allocates resources to the operations in a manner that avoids conflict.

Bayne discloses wherein the system is operable with an enterprise comprising, resources, comprising consumables, tools, and assets, plurality of operations wherein the system manages the plurality of operations, and wherein the system allocates resources to the operations in a manner that avoids conflict.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara the wherein the system is operable with an enterprise comprising, resources, comprising consumables, tools, and assets, plurality of operations wherein the system manages the plurality of operations, and wherein the system allocates resources to the operations in a manner that avoids conflict as taught by Bayne since the claimed invention is merely a combination of old elements, and in the combination each element merely 

	While Bayne does not teach every specific product name “TRAC” (which is viewed to be what the claims are describing) in claim 1, claim 1 does teach a system that provides the claimed limitation, the Examiner notes that the name TRAC is viewed as non-functional data and the claimed limitation does not care what the name of the system that performs the process.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 2, see discussion of claim 1 above, while McNamara in view of Bayne teaches the system above, McNamara further discloses a system having the limitations of:

the one or more peripheral devices comprises a bar code reader configured to interact with an inventory module of the system to track physical inventory by reading bar codes attached to the physical inventory (see; par. [0058] and par. [0112] of McNamara teaches a handheld scanner (i.e. peripheral device) that is used as a scan barcodes, that is used par. [0112] track inventory).

	While McNamara does not teach every specific product name “TRAC” (which is viewed to be what the claims are describing) in claim 1, claim 1 does teach a system that provides the claimed limitation, the Examiner notes that the name TRAC is viewed non-functional data and the claimed limitation does not care what the name of the system that performs the process.  The recited method steps would be performed the same regardless of the specific data.  Further, the see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (U.S. Patent Publication 2015/0046363 A1) (hereafter McNamara) in view of Bayne (U.S. Patent 7,835,931 B2) in further view of Peterson et al. (U.S. Patent Publication 2009/0065578 A1) (hereafter Peterson).

	Referring to Claim 3, see discussion of claim 1 above, while McNamara teaches the system above, McNamara does not explicitly disclose a system having the limitations of, however

Peterson teaches the one or more peripheral devices comprises timekeeping apparatus configured to interact with a timekeeping module of the system to track employee work hours (see; par. [0069] of Peterson teaches a portable device that tracks the operators work hours and activities they perform).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the 

McNamara and Bayne discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara and Bayne fails to disclose the one or more peripheral devices comprises timekeeping apparatus configured to interact with a timekeeping module of the system to track employee work hours.

Peterson discloses the one or more peripheral devices comprises timekeeping apparatus configured to interact with a timekeeping module of the system to track employee work hours.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara and Bayne the one or more peripheral devices comprises timekeeping apparatus configured to interact with a timekeeping module of the system to track employee work hours as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne and Peterson teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


Referring to Claim 4, see discussion of claim 3 above, while McNamara in view of Bayne in further view of Peterson teaches the system above, McNamara in view of Bayne does not explicitly disclose a system having the limitations of, however

Peterson teaches wherein the timekeeping apparatus comprises RFID means for tracking employee work hours (see; par. [0039] of Peterson teaches the tracking portable device, par. [0069] where the portable device is used to track operators and activities, where the portable device par. [0011] handheld RFID).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

McNamara and Bayne discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, 

Peterson discloses wherein the timekeeping apparatus comprises RFID means for tracking employee work hours.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara and Bayne wherein the timekeeping apparatus comprises RFID means for tracking employee work hours as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne and Peterson teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 4 above, while McNamara in view of Bayne in further view of Peterson teaches the system above, McNamara in view of Bayne does not explicitly disclose a system having the limitations of, however 

Peterson teaches the RFID means comprises a mobile device configured to act as a NFC reader (see; par. [0011] of Peterson teaches a handheld RFID device, that includes par. [0043] scanner, RFID or signal detection devices).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of 

McNamara and Bayne discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara and Bayne fails to disclose the RFID means comprises a mobile device configured to act as a NFC reader.

Peterson discloses the RFID means comprises a mobile device configured to act as a NFC reader.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara and Bayne the RFID means comprises a mobile device configured to act as a NFC reader as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne and Peterson teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (U.S. Patent Publication 2015/0046363 A1) (hereafter McNamara) in view of Bayne (U.S. Patent 7,835,931 B2) in further view of Peterson et al. (U.S. Patent Publication 2009/0065578 A1) (hereafter Peterson) in further view of Yin et al. (U.S. Patent Publication 2018/0060954 A1) (hereafter Yin).

	Referring to Claim 6, see discussion of claim 3 above, while McNamara in view of Bayne in further view of Peterson teaches the system above, McNamara in view of Bayne does not explicitly disclose a system having the limitations of, however 

Peterson teaches automatically tracking employee work hours (see; par. [0069] of McNamara teaches tracking employee work hours with devices).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as 

McNamara and Bayne discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara and Bayne fails to disclose automatically tracking employee work hours.

Peterson discloses automatically tracking employee work hours.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara and Bayne automatically tracking employee work hours as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne and Peterson teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.

NcNamara in view of Bayne in further view of Peterson does not explicitly disclose the following limitation, however,

Yin teaches the timekeeping apparatus comprises geofencing means for (see; par. [0032] of Yin teaches the use of geofencing, that are used as par. [0039] the monitoring of hours at different locations inside the geofencing).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management 

McNamara, Bayne, and Peterson discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara, Bayne and Peterson fails to disclose the timekeeping apparatus comprises geofencing means for automatically.

Yin discloses the timekeeping apparatus comprises geofencing means for automatically.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne and Peterson the timekeeping apparatus comprises geofencing means for automatically as taught by Yin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 


	Referring to Claim 7, see discussion of claim 6 above, while McNamara in view of Peterson in further view of Yin teaches the system above, McNamara in view of Peterson does not explicitly disclose a system having the limitations of, however

Yin teaches the geofencing means comprises GPS-based geofencing means (see; par. [0032] of Yin teaches the use of geofencing, that are used as par. [0039] the monitoring of hours at different locations inside the geofencing using GPS).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yin teaches sensors, and system for detection of device movement in a service area 

McNamara, Bayne, and Peterson discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara, Bayne and Peterson fails to disclose geofencing means comprises GPS-based geofencing means.

Yin discloses the geofencing means comprises GPS-based geofencing means.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne and Peterson the geofencing means comprises GPS-based geofencing means for automatically as taught by Yin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne, Peterson, and Yin teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.

.
	Referring to Claim 8, see discussion of claim 6 above, while McNamara in view of Peterson in further view of Yin teaches the system above, McNamara in view of Peterson does not explicitly disclose a system having the limitations of, however

 the geofencing means comprises Wi-Fi access point based geofencing means (see; par. [0032] of Yin teaches the use of geofencing, that are used as par. [0039] the monitoring of hours at different locations inside the geofencing using WiFi access).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yin teaches sensors, and system for detection of device movement in a service area and as it is comparable in certain respects to McNamara, Bayne and Peterson which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

McNamara, Bayne, and Peterson discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara, Bayne and Peterson fails to disclose the geofencing means comprises Wi-Fi access point based geofencing means.

Yin discloses the geofencing means comprises Wi-Fi access point based geofencing means.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne and Peterson the geofencing means comprises Wi-Fi access point based geofencing means as taught by Yin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne, Peterson, and Yin teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (U.S. Patent Publication 2015/0046363 A1) (hereafter McNamara) in view of Bayne (U.S. Patent 7,835,931 B2) in further view of Peterson et al. (U.S. Patent Publication 2009/0065578 A1) (hereafter Peterson) in further view of Lucas et al (U.S. Patent Publication 2007/0239569 A1) (hereafter Lucas)

	Referring to Claim 9, McNamara in view of Bayne teaches an auditable electronically managed enterprise, comprising:

infrastructure comprising buildings and vehicles (see; par. [0010] of McNamara teaches building and infrastructure, as well as par. [0128] management of vehicles).

inventory comprising consumable inventory and tools (see; par. [0062] of McNamara teaches tools and inventory as part of the determination of work in progress).

employees (see; par. [0010] and par. [0034] of McNamara teaches employees or human resources).

an electronic oversight system, comprising: (see; par. [0008] of McNamara teaches resource management and reporting).

a job costing module (see; par. [0069] of McNamara teaches costing for jobs).

a purchasing module (see; par. [0063] of McNamara teaches purchasing activities).

an inventory module (see; par. [0010] of McNamara teaches inventory management).

a human resources management module (see; par. [0010] and par. [0034] of McNamara teaches employees or human resource management).

a project management module (see; par. [0054] of McNamara teaches project management).

a progress module (see; par. [0051] and par. [0054] of NcNamara teaches planning and scheduling, including par. [0062] managing work in progress, as part of par. [0034] identifying, locating, monitoring, and managing processes).

a quality assurance module, (see; par. [0182] of McNamara teaches the performing a process flow including a data management process including a quality process).

a bar code reader configured to interact with the inventory module (see; par. [0058] of McNamara teaches a barcode that, par. [0112] uses a scanner to read the barcode and track inventory).

wherein each item of the inventory has a bar code readable by the bar code reader in order to enable the inventory module to track use of the inventory (see; par. [0058] of 

McNamara in view of Bayne does not explicitly disclose the following limitations, however,

Peterson teaches a timekeeping module (see; par. [0039] of Peterson teaches the tracking portable device to track work hours, par. [0069] where the portable device is used to track operators and activities, where the portable device par. [0011] handheld RFID), and
timekeeping apparatus configured to interact with the timekeeping module (see; par. [0069] of Peterson teaches where the portable device is used to track operators work hours and activities).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Peterson discloses a timekeeping module, and timekeeping apparatus configured to interact with the timekeeping module.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara and Bayne a timekeeping module, and timekeeping apparatus configured to interact with the timekeeping module as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne and Peterson teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.

McNamara in view of Peterson does not explicitly disclose the following limitation, however,

Lucas teaches an invoicing module (see; par. [0284] of Lucas teaches an invoicing program).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and 

McNamara, Bayne and Peterson discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara, Bayne and Peterson fails to discloses an invoicing module.

Lucas discloses an invoicing module.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne and Peterson an invoicing module as taught by Lucas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne, Peterson, and Lucas teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.

see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 10, see discussion of claim 9 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas teaches the enterprise above, McNamara further discloses an enterprise having the limitations of,

are configured for integration with external accounting software (see; par. [0060] of McNamara teaches the external management of information (i.e. external accounting)).

Inventory management (see; par. [0010] of McNamara teaches performing inventory management).

McNamara in view of Bayne does not explicitly disclose the following limitations, however,

Peterson teaches the timekeeping module (see; par. [0039] of Peterson teaches the tracking portable device to track work hours, par. [0069] where the portable device is used to track operators and activities, where the portable device par. [0011] handheld RFID), and

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and 

McNamara and Bayne discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara and Bayne fails to disclose the timekeeping module.

Peterson discloses the timekeeping module.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara and Bayne the timekeeping module as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne and Peterson teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.

Lucas teaches the invoicing module (see; par. [0284] of Lucas teaches an invoicing program).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lucas teaches managing assets using radio frequency identification to track manage and maintain portable assets in a working environment and as it is comparable in certain respects to McNamara, Bayne and Peterson which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

McNamara, Bayne and Peterson discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara, Bayne and Peterson fails to discloses the invoicing module.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne and Peterson the invoicing module as taught by Lucas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne, Peterson, and Lucas teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 9 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas teaches the enterprise above, McNamara further discloses an enterprise having the limitations of,

the progress module is configured to prepare and display a plurality of reports (see; par. [0074] of McNamara teaches the monitoring and progress monitoring which provides reports).


	Referring to Claim 12, see discussion of claim 9 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas teaches the enterprise above, McNamara in view of Bayne in further view of Peterson does not explicitly disclose an enterprise having the limitations of, however,

Lucas teaches the timekeeping apparatus comprises a biometric authentication device (see; par. [0063] and par. [0263] of Lucas teaches the use of biometric data for monitoring specific people including for work purposes, par. [0039] device to track work hours).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lucas teaches managing assets using radio frequency identification to track manage and maintain portable assets in a working environment and as it is comparable in certain respects to McNamara, Bayne and Peterson which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructures as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

McNamara, Bayne and Peterson discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara, Bayne and Peterson fails to discloses the timekeeping apparatus comprises a biometric authentication device.

Lucas discloses the timekeeping apparatus comprises a biometric authentication device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne and Peterson the timekeeping apparatus comprises a biometric authentication device as taught by Lucas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne, Peterson, and Lucas teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 9 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas teaches the enterprise above, McNamara in view of Bayne does not explicitly disclose an enterprise having the limitations of, however,

Peterson teaches the timekeeping apparatus comprises RFID means for tracking employee work hours (see; par. [0039] of Peterson teaches the tracking portable device to track work hours, par. [0069] where the portable device is used to track operators and activities, where the portable device par. [0011] handheld RFID).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and 

McNamara and Bayne discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara and Bayne fails to disclose the timekeeping apparatus comprises RFID means for tracking employee work hours.

Peterson discloses the timekeeping apparatus comprises RFID means for tracking employee work hours.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara and Bayne the timekeeping apparatus comprises RFID means for tracking employee work hours as taught by Peterson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne and Peterson teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (U.S. Patent Publication 2015/0046363 A1) (hereafter McNamara) in view of Bayne (U.S. Patent .

	Referring to Claim 14, see discussion of claim 9 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas teaches the enterprise above, McNamara in view of Bayne in further view of Peterson in further view of Lucas does not explicitly disclose an enterprise having the limitations of, however,

Yin teaches the timekeeping apparatus comprises geofencing means for automatically tracking employee work hours (see; par. [0032] of Yin teaches the use of geofencing, that are used as par. [0039] the monitoring of hours at different locations inside the geofencing using GPS).

The Examiner notes that McNamara teaches similar to the instant application teaches managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure.  Specifically, McNamara discloses the logistics operation management platform that can efficiently and effectively configured factors of product development, production, supply chain, and logistics it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayne teaches real-time command and control of an enterprise including management of services and resources for the designated operations and as it is comparable in certain respects to McNamara which managing displaying, analyzing, coordinating, and optimizing innovation, engineering, manufacturing, and logistics infrastructure as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Peterson teaches location dependent control access in a process control system and as it is comparable in certain respects to McNamara and Bayne which managing, displaying, analyzing, coordinating, and optimizing innovation, engineering, 

McNamara, Bayne, Peterson, and Lucas discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure factors of production, supply chains and logistics and dynamically control optimize performance However, McNamara, Bayne, Peterson, and Lucas fails to disclose the timekeeping apparatus comprises geofencing means for automatically tracking employee work hours.

Yin discloses the timekeeping apparatus comprises geofencing means for automatically tracking employee work hours.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne, Peterson, and Lucas the timekeeping apparatus comprises geofencing means for automatically tracking employee work hours as taught by Yin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne, Peterson, Lucas and Yin teach the collecting and .


Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (U.S. Patent Publication 2015/0046363 A1) (hereafter McNamara) in view of Bayne (U.S. Patent 7,835,931 B2) in further view of Peterson et al. (U.S. Patent Publication 2009/0065578 A1) (hereafter Peterson) in further view of Lucas et al (U.S. Patent Publication 2007/0239569 A1) (hereafter Lucas) in further view of Goldbach et al. (U.S. Patent 5,398,632) (hereafter Goldbach).

	Referring to Claim 15, McNamara in view of Bayne teaches an auditable electronically managed shipyard (i.e. method).  Claim 15 recites the same or similar limitations as those addressed above in claim 1 and 9.  Claim 15 is therefore rejected for the same reasons as set forth above in claim 1 and 9, except for the following noted exception:

Goldbach teaches at least one crane (see; col. 8, lines (44-53) of Goldbach teaches a drydock management using a crane), and
at least one slipway or drydock (see; col. 8, lines (44-53) of Goldbach teaches a drydock management using a crane), and
configured for management of the shipyard and at least partially housed in at least one building of the at least one building (see; col. 20, lines (11-23) of Goldbach teaches buildings), and 
wherein the shipyard is capable of receiving ships to perform one or more jobs selected from the group consisting of: welding, machining, pipefitting, electrical work, painting, rigging, and carpentry (see; col. 8, lines (44-53) of Goldbach teaches a drydock management providing painting)



McNamara, Bayne, Peterson, and Lucas discloses the an engineering, manufacturing, supply chain and logistics operation management platform that can efficiently and effectively configure 

Goldbach discloses an invoicing module.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of McNamara, Bayne, Peterson, and Lucas an invoicing module as taught by Goldbach since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, McNamara, Bayne, Peterson, Lucas, and Goldbach teach the collecting and analysis of data in order to manage resources in a work environment and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 15 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas in further view of Goldbach teaches the auditable electronically managed shipyard above Claim 16 recites the same or similar limitations as those addressed above in claim 10, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 17, see discussion of claim 15 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas in further view of Goldbach teaches the auditable electronically managed shipyard above Claim 17 recites the same or similar limitations as those addressed above in claim 2, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Referring to Claim 18, see discussion of claim 15 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas in further view of Goldbach teaches the auditable electronically managed shipyard above Claim 18 recites the same or similar limitations as those addressed above in claim 3, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 19, see discussion of claim 15 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas in further view of Goldbach teaches the auditable electronically managed shipyard above Claim 19 recites the same or similar limitations as those addressed above in claim 4, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (U.S. Patent Publication 2015/0046363 A1) (hereafter McNamara) in view of Bayne (U.S. Patent 7,835,931 B2) in further view of Peterson et al. (U.S. Patent Publication 2009/0065578 A1) (hereafter Peterson) in further view of Lucas et al (U.S. Patent Publication 2007/0239569 A1) (hereafter Lucas) in further view of Goldbach et al. (U.S. Patent 5,398,632) (hereafter Goldbach) in further view of Yin et al. (U.S. Patent Publication 2018/0060954 A1) (hereafter Yin).

	Referring to Claim 20, see discussion of claim 15 above, while McNamara in view of Bayne in further view of Peterson in further view of Lucas in further view of Goldbach teaches the auditable electronically managed shipyard above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 MALAVIYA (U.S. Patent Publication 2017/0024531 A1) discloses systems and methods for near-real or real/time contact tracing.
Kezeu (U.S. Patent Publication 2015/0242769 A1) discloses worksite monitoring and management systems and platforms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623